Title: From George Washington to Thomas Jefferson, 1 December 1793
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            Philada 1st Dec. 1793.
          
          Is there no clue to Mr Morriss meaning respecting Monsr Merlino? The next paragraph of his letter is enigmatical to me, from the
            want of my recollecting perfectly the subjects alluded to. What are the orders given him
            which he will implicitly obey, and which were, according to his acct, received so very
              opportunely? Has not a letter of his of subsequent
            date to that laid before me yesterday, acknowledged the receipt of the Plans of the
            Federal City.
          There can be no doubt since the information which has come to hand from our Ministers
            at Paris & London of the propriety of changing the expression of the Message as it
            respects the Acts of France. And if any bad
            consequences (which I declare  I see no cause to
            apprehend) are likely to flow from a public communication of
            matters relative to G. Britain it might be well to revise the thing again in your own mind, before it is sent in; especially as the Secretary of the
            Treasury has, more than once declared, and has offered to discuss & prov⟨e⟩ that we
            receive more Substantial benefits (favors are beside the question with any of them,
            because they are not intended as such) from British regulations with respect to the
            Commerce of this Country than we do from those of France; antecedant I mean, to those of
            very recent date. We should be very cautious if this be the case
            not to advance any thing that may recoil; or take ground we cannot maintain well. Yours always
          
            Go: Washington
          
        